Citation Nr: 1633710	
Decision Date: 08/25/16    Archive Date: 08/31/16

DOCKET NO.  14-12 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a stomach disability.

2.  Entitlement to service connection for a psychiatric disability.

3.  Entitlement to service connection for a lung disability (originally claimed as costochondritis and residuals of spontaneous pneumothorax).

4.  Entitlement to service connection for arthritis.

5.  Entitlement to service connection for fibromyalgia.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:  Disabled American Veterans

ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION
 
The Veteran had active military service from February 1971 to June 1971.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from June 2010 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In the June 2010 rating decision, the RO denied service connection for a psychiatric disability.  Thereafter, in the May 2011 rating decision, the RO denied service connection for arthritis, fibromyalgia, costochondritis, and residuals of pneumothorax.  The rating decision also denied entitlement to a TDIU and determined that new and material evidence had not been received to reopen the claim of service connection for a stomach disability.

In an October 2015 decision, the Board reopened the claim of service connection for a stomach disability and remanded the claims on appeal for additional evidentiary development.  

The Board notes that in a July 2015 rating decision, the RO denied entitlement to service connection sleep apnea, hypertension, and headaches.  Thereafter, in July 2015, the Veteran filed a timely notice of disagreement (NOD).  A statement of the case (SOC) has not been issued with regard to these claims.  Generally, the filing of an NOD confers jurisdiction on the Board and the next step is for the Agency of Original Jurisdiction to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  However, in correspondence dated in December 2015, the RO acknowledged receipt of the NOD.  As it appears that the RO is still taking action on these issues, the Board will not exercise formal jurisdiction over them at this time.

The issues of entitlement to service connection for a psychiatric disability, a stomach disability, and a lung disability and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).
FINDINGS OF FACT

1.  The weight of the evidence is against a finding that the Veteran's arthritis had its onset during military service or is otherwise related to such service.

2.  The weight of the evidence is against a finding that the Veteran's fibromyalgia had its onset during military service or is otherwise related to such service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2.  The criteria for service connection for fibromyalgia have not been met.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

The VA's duty to notify was satisfied through a letter dated in September 2010, which fully addressed all notice elements.  See Dingess/Hartman. v. Nicholson, 19 Vet. App. 473 (2006).

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Service treatment records and post-service medical records are associated with the claims file.  As requested in the Board's October 2015 remand directives, outstanding VA treatment records have been obtained.  The Veteran has not identified any additional records that should be retrieved prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Board notes that VA examinations were not provided in conjunction with the Veteran's service connection claims for arthritis and fibromyalgia, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2015).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, while the record demonstrates diagnoses of arthritis and fibromyalgia, the evidence does not suggest that the conditions had there onset during military service or are otherwise related to such service.  As such, there is no duty to afford examinations.

The RO readjudicated the service connection claims in a February 2016 supplemental statement of the case.  There has been substantial compliance with the previous remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.




Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Factual Background and Analysis

The Veteran asserts that his arthritis and fibromyalgia are due to military service.

Service treatment records are negative for treatment for or a diagnosis of arthritis or fibromyalgia.  The Veteran was provided a Medical Board examination in June 1971.  At that time, there was no finding of fibromyalgia or arthritis.  In the accompanying report of medical history, the appellant denied a history of arthritis or rheumatism or any trouble of the joints.

Post-service medical treatment records demonstrate diagnoses of arthritis and fibromyalgia.  In records dated in August 1971, approximately 2 months after discharge from service, it was noted that there was no difficulty in the appellant's skeletal system.  The first records demonstrating a diagnosis of fibromyalgia are dated in 1995.

After a review of the evidence, the Board finds that service connection for arthritis and fibromyalgia is warranted.  In this regard, service treatment records are negative for a diagnosis of fibromyalgia or arthritis.  While post-service treatment records demonstrate diagnoses of the conditions, they do not suggest that the disabilities are related to military service.  As there is no medical evidence linking the disabilities to military service, the claims must be denied. 

The Board recognizes that arthritis is a chronic disease under 38 C.F.R. § 3.309 and, as such, presumptive service connection may be warranted.  However, the evidence of record does not show that the Veteran's arthritis manifested to a compensable degree within one year after his discharge from service.  As such, service connection is not warranted on the finding of a chronic disease.

Additionally, presumptive service connection for arthritis is not warranted on the basis of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this regard, while the Veteran has reported stomach, chest, and rib pain since service, he has not reported continued pain associated with arthritis since service. 

The Board acknowledges the Veteran's assertion that his arthritis and fibromyalgia are related to military service.  Although in some cases a layperson is competent to offer an opinion addressing the etiology of a disorder, the Board finds that, in this case, the determination of the origin of arthritis and fibromyalgia is a medical question not subject to lay expertise.  See Jandreua v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The conditions involve a pathological process that is not readily observable to a layperson.  The Board finds that in light of the non-observable nature of the pathology, the issue of the origin of the diagnosed conditions is a medical question requiring medical training, expertise and experience. 

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's arthritis and fibromyalgia.  As the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claims must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for arthritis is denied.

Entitlement to service connection for fibromyalgia is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Stomach Disability

As requested in the Board's October 2015 remand directives, the Veteran was provided a VA examination in November 2015.  At that time, the examiner provided a diagnosis of GERD.  She determined that the ulcer and gastritis, which clearly and unmistakably existed prior to service, were not aggravated beyond their natural progression by an in-service event, injury, or illness.  In support of her opinion, the examiner noted that x-rays in the claim file revealed positive findings for hypertropic gastritis and duodenitis of peptic ulcer disease without demonstration of an ulcer crater.  However there were signs of current activity.  She noted that the date on the document was unreadable, but the Veteran noted that he was 19; therefore, one could conclude that the year was 1967, which was prior to military service.  However, she determined that there were no remote or current diagnoses for duodenal ulcer disease or evidence of gastritis.  The examiner determined that the current diagnosis of GERD is different than they hypertrophic gastritis found prior to service.  

The Board finds that the November 2015 VA examination is insufficient to determine the service connection claim.  While the examiner found that the ulcer and gastritis preexisted military service, she determined that there was no current diagnosis of the conditions.  The examiner diagnosed GERD, but failed to provide an etiological opinion.  As such, an addendum opinion must be obtained on remand.  

Lung Disability

The Veteran was provided a VA examination in November 2015, at which time the examiner diagnosed chronic obstructive pulmonary disease (COPD) with a date of diagnosis in 2013.  She determined that the condition was attributable to the Veteran's long term and continued use of tobacco.  The examiner reported that the Veteran was without chronicity of symptoms, treatment, or current diagnosis of costochondritis or pneumothorax.

Notwithstanding, in correspondence received in March 2016, the Veteran reported that he suffered recurrent chest pain since service, which was not considered by the VA examiner.  

The Board observes that the medical evidence shows complaints of chest pain prior to 2013.  As there is no indication that the VA examiner considered the appellant's statements regarding chest pain since service, the Board finds that an addendum opinion must be obtained.




Psychiatric Disability

Pursuant to the Board's remand directives, the Veteran underwent a VA examination in November 2015.  The examiner diagnosed unspecified anxiety disorder and unspecified depressive disorder.  He determined that the conditions were less likely than not incurred in or caused by the claimed in-service injury, event, or illness (alleged abuse from a drill sergeant).  In support of his opinion, he stated that evidence from the examination indicated that the appellant likely had significant mental health problems secondary to traumatic childhood experiences prior to enlisting.  

The Board notes that a psychiatric disorder was not reported at entrance into military service.  Thus, the presumption of soundness applies.  Therefore, there must be clear and unmistakable evidence that the Veteran's psychiatric disability existed prior to service and was not aggravated by service to rebut the presumption of soundness.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Although the VA examiner indicated that the Veteran suffered from a psychiatric disability that preexisted military service, he did not provide an opinion as to whether the condition was aggravated by such service.  As such, an additional VA examination must be obtained on remand.

TDIU

The Board finds that the appellant's claim of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).




Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to the examiner who provided the November 2015 VA examination for the Veteran's stomach disability (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  An additional examination may be provided if deemed appropriate.

The examiner must identify all stomach disabilities diagnosed since the filing of the claim in July 2010.  Thereafter, the examiner is to provide an opinion to the following:

a. Did any stomach disability clearly and unmistakably preexist military service?  

b. If a stomach disability is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disability was NOT aggravated (permanently worsened beyond its natural progress) by military service?

c. If it is determined that a stomach disability did not preexist service, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) that a stomach disability had its onset during military service or is otherwise related to such service. 

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider and discuss the lay statements of record regarding stomach pain since service.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

2.  Forward the claims file to the examiner who provided the November 2015 VA examination for the Veteran's lung disability (or a comparably qualified individual if that examiner is no longer available) to obtain an addendum opinion.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  An additional examination may be provided if deemed appropriate.

The examiner must identify all lung disabilities diagnosed since the filing of the claim in August 2010.  Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a lung disability had its onset during military service or is otherwise related to such service. 

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

In rendering an opinion examiner must discuss the private treatment records dated in 1971 noting treatment for pneumothorax and subsequent records noting a diagnosis of costochondritis.

The examiner must consider and discuss the lay statements of record regarding chest pain since 1971.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

3.  Schedule the Veteran from a VA examination to determine the nature and etiology of any diagnosed psychiatric disability.  The claims file must be reviewed and such review should be noted in the opinion or in an addendum opinion.  

The examiner must identify all psychiatric disabilities found on examination and diagnosed since the filing of the claim in in April 2010.  Thereafter, the examiner is to provide an opinion to the following:

a. Did any psychiatric disability clearly and unmistakably preexist military service?  

b. If a psychiatric disability is found to have clearly and unmistakably preexisted service, is it also clear and unmistakable that such disability was NOT aggravated (permanently worsened beyond its natural progress) by military service?

c. If it is determined that a psychiatric disability did not preexist service, the examiner must determine whether it is at least as likely as not (50 percent or greater probability) that a psychiatric disability had its onset during military service or is otherwise related to such service. 

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must consider the lay statements of record.  The examiner is advised that laypersons are competent to report symptoms and treatment, and that their reports must be taken into account in formulating the requested opinion.

4.  If the benefits sought on appeal remain denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)







This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


